By the Court,

Savage, Ch. J.
The practice here, in a case like this, does not appear to be settled. According to the practice of the K. B. in England, when there is a verdict found for either party, subject to the opinion of the court above on a case made, the postea is stayed in the hands of the officer of nisi prius till the question is determined, and the *547verdict is then entered for the plaintiff or defendant, as the case may happen, 2 Tidd, 808, and such must be the practice here. The motion is granted.